Citation Nr: 1030120	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-10 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for multiple sclerosis (MS), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1995 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that that confirmed 
and continued the 30 percent evaluation in effect for MS.

In the April 2007 VA Form 9, the Veteran requested a hearing at a 
local VA office before a member of the Board.  However, in 
correspondence to the RO dated in October 2008, the Veteran 
withdrew the hearing request.  Therefore, the Board considers the 
Veteran's hearing request to have been withdrawn.

Additional evidence was received by the Board after the date of 
the last supplemental statement of the case; however, RO 
consideration of that evidence has been waived by the Veteran's 
representative. 


FINDINGS OF FACT

Examination findings reflect intermittent complaints of numbness 
and/or weakness of the lower extremities and some decreased 
sensation in the left face without weakness; motor examination 
findings have been predominantly 5/5.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, letters dated in March 2006, October 2008 and 
November 2008 advised the Veteran of the information needed to 
substantiate her claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The March 
2006 and October 2008 letters advised the Veteran to submit 
evidence from medical providers, statements from others who could 
describe their observations of her disability level, and her own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by her disability.  All of the 
letters also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability and 
the effect that the disability has on her employment.  The 
notices also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific" and need not include reference to impact 
on daily life).  The March 2006 and October 2008 letter also 
advised the Veteran of how effective dates are assigned and the 
type of evidence which impacts that determination.  
The case was last adjudicated in February 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records, post service treatment 
records, and VA examination reports.   

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument to support her claim.  
Therefore, she was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim for entitlement to an increased rating 
for MS in February 2006, noting that her disability had worsened 
and that she was required to take weekly injections of Avonex.  

MS is evaluated under Diagnostic Code 8018 which provides for a 
minimum rating of 30 percent.  In order to warrant more than a 30 
percent rating, the disorder may be rated on its residuals.  
Disability from neurological diseases and their residuals may be 
rated from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  38 C.F.R. § 4.124a (2009).

The evidence in favor of the claim includes the Veteran's 
statements and some of the medical evidence.  VA treatment 
records from February 2005 reveal the Veteran complaining of 
numbness in the feet and both legs to the knees, on the right 
thigh and neck, but not the right arm.  She complained of fatigue 
and headaches.  

On VA examination in June 2005 the Veteran noted she was taking 
medication for fatigue and had some numbness of the arms and legs 
and some clumsiness without bladder or ocular involvement.  On 
examination her deep tendon reflexes were globally brisk.  Her 
gait was stable and she had mild dysmetria of the finger to nose 
testing of the upper extremity and inability to walk tandem gait 
of the lower extremities.  Sensory examination was unremarkable.  
The impression was MS with mild clumsiness involving upper and 
lower extremities with no weakness. 

VA treatment records note the Veteran was seen regularly in the 
neurology clinic.  In January 2006 her primary complaint was 
numbness and pain in the legs.  She complained of numbness in 
both legs from the knees down and in the left side of the face.  
It was noted she was fatigued and takes naps but was no longer 
taking medication for that.  She also reported headaches that 
were relieved with Motrin.  Physical examination noted normal 
motor function in the cranial nerves, but some decreased 
sensation in the left face.  The examiner noted that there was no 
facial weakness.  Evaluation of the motor system revealed full 
muscle strength, no tremor, rigidity or bradykinesia.  
Coordination of finger to nose and knee to heel were normal, and 
rapid alternating movements were good.  Sensory examination 
revealed normal touch, temperature, and position, with decreased 
pain from the knees down, decreased on left arm, and decreased 
vibration up to the ankles.  Her gait was normal but tandem 
walking was minimally unsteady.  There was no loss of postural 
reflexes.   It was noted she had a history of carpal tunnel 
syndrome.

On VA examination in April 2006 the Veteran had a moderate degree 
of dysmetria of the upper extremities and a marked degree of 
clumsiness of the lower extremities.  However, all motor strength 
was 5/5 and the sensory examination was unremarkable.  It was 
noted she had begun taking Avonex injections on a weekly basis 
due to a flare of MS.

In a July 2006 neurology treatment report, the Veteran stated she 
felt good, had no numbness in the legs and she denied weakness.  
She again reported fatigue and headaches.  Physical examination 
revealed the same findings as on the January 2006 neurology 
clinic visit.  In August 2007 she complained of mild numbness in 
the left hand.  She denied having numbness in the legs, but 
reported occasional weakness in the left leg.  She again 
complained of headaches treated with Motrin and fatigue treated 
with occasional naps.  Physical examination revealed the same 
findings as in January and July 2006.  In March 2008 she reported 
some weakness in her legs, numbness in the right foot, numbness 
in the left hand, clumsiness, fatigue, and headaches.  Physical 
examination findings remained the same as the prior visits. 

In November 2008 she had similar complaints as in prior VA clinic 
visits.  She also reported bilateral hip pain, numbness in the 
right foot and in the left hand.  She has no swallowing problems 
or sphincter problems.  Physical examination findings noted 5/5 
strength, except for 5-/5 in the right proximal leg and 4+/5 in 
the left leg.  The remainder of the objective findings were the 
same as in prior visits.

During an October 2008 VA examination, the examiner noted the 
Veteran had weakness and clumsiness of the left upper and lower 
extremities of moderate severity.  The Veteran's deep tendon 
reflexes were 3+.  However, the examiner failed to report the 
sensory and motor impairment or report on each affected extremity 
separately.  Further, there was no comment with regards to 
decreased pinprick or muscle strength testing.  Therefore, the RO 
scheduled the Veteran for another VA examination in January 2009.  
However, the Veteran failed to report for such examination.  
"The duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In an August 2009 letter, a private physician indicated that most 
of the Veteran's current complaints are not directly attributable 
to her MS.  The physician noted that the Veteran has fatigue, 
which may or may not be MS related.  Further, she has headaches 
and back pain, neither of which is likely to be MS related.  The 
physician indicated that the Veteran has not had any clear 
exacerbations.  Neurological examination revealed no facial 
weakness and normal cranial nerves.  Motor examination showed 
symmetric 5/5 strength in all four extremities.  Rapid 
consecutive movements were preformed normally.  Sensory 
examination was intact.  There was intact cerebellar testing with 
finger to nose and heel to shin.  Romberg and gait were normal.  
A follow-up visit in October 2009 noted the Veteran reporting 
increased dysesthesia in the left leg when she had a cold.  A 
follow-up visit in November 2009 noted that her neurologic 
examination was unchanged and the prior dysesthesias of her left 
leg had resolved. 

Upon review of the record, the Board finds that an evaluation in 
excess of 30 percent for MS is not warranted.  While the Veteran 
has had varying complaints of numbness, weakness, fatigue, and 
headaches, the medical evidence fails to reflect objective 
findings to support separate ratings that would combine to an 
evaluation greater than the 30 percent presently assigned.  

In this regard, the Veteran's headaches have been found by her 
private physician to be unrelated to her MS.  Regardless, her 
headaches are not reported as being prostrating and resolve with 
Motrin.  Thus, a compensable evaluation under Diagnostic Code 
8100 is not warranted.  Under that code, migraines headaches with 
characteristic prostrating attacks averaging one in two-months 
over the last several months warrant a 10 percent.  38 C.F.R. 
§ 4.124a.

Her fatigue has not been shown to result in periods of 
incapacitation.  She was on medication at one time, but she 
indicated that she only took it once, and instead treated her 
fatigue by taking naps.  The evidence of record noted the Veteran 
is a single mother of twins, was attending school, and is 
working.  Thus, a compensable evaluation for fatigue is not 
warranted as being analogous to chronic fatigue syndrome under 
Diagnostic Code 6354.  Under that code, a 10 percent evaluation 
is warranted for chronic fatigue syndrome with symptoms that wax 
and wane but result in periods of incapacitation of at least one 
but less than two weeks duration, or symptoms that are controlled 
continuous medication.  38 C.F.R. § 4.88b.

Moreover, incomplete paralysis of the sciatic nerve which is mild 
warrants a 10 percent evaluation.   38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).  Incomplete paralysis of the facial 
muscles which is mild warrants a 10 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8207.  The term "incomplete 
paralysis" as indicating a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.

Here, the objective findings note no more than sensory impairment 
at in the left face and no more than mild motor and/or sensory 
impairment in the lower extremities at any given time.  The 
neurological evaluations prior to November 2008 reveal 5/5 
strength and a normal gait.  The November 2008 treatment report 
revealed 5-/5 strength in the right leg and 4+/5 strength in the 
left leg, which reflects no more than mild impairment.  An August 
2009 treatment report reflected 5/5 strength and no facial 
numbness.  Even considering a 10 percent rating for each lower 
extremity and the facial numbness, such would still only combine 
to 30 percent under 38 C.F.R. § 4.25, even considering the 
bilateral factor.  See 38 C.F.R. § 4.26.

Although the Veteran has also complained of neurological symptoms 
involving the left arm, the Veteran is already service connected 
at 10 percent for carpal tunnel syndrome of the left arm.  Thus, 
symptoms attributed to that disorder cannot be considered in 
evaluating the Veteran's MS.  See 38 C.F.R. § 4.14 (the 
evaluation of the same manifestation or disability under 
different diagnoses is to be avoided).  

While the nature of MS results in intermittent flares of 
symptoms, at no point during the course of the appeal have the 
objective findings reflected symptomatology that if separately 
rated would result in a combined evaluation higher than the 30 
percent evaluation currently assigned.  

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, her disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for multiple 
sclerosis is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


